1. The deed to Charles Swindells from the trustee recited the payment of purchase money, and there was no testimony as to the payment of the purchase money by him.
2. The deed from Swindells to Hughes recited payment of purchase money, and there was no testimony as to such payment.
3. The deed from Hughes to Russey recited payment of purchase money, and there was no testimony as to such payment.
4. R.H. Wagener when he purchased paid $500 in property, and assumed the payment of the vendor's lien notes due on the land.
Writ of error refused. *Page 627